Citation Nr: 0119224	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  01-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151, on an accrued basis, for a psychiatric disorder 
claimed as the result of treatment by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran's specific dates of active service are not 
clearly established in the record, however, he does have 
documented active service from November 1960 to September 
1962, and from July 1968 to February 1972, at which time he 
retired from active duty with over twenty years of service.  
The veteran died in October 1999 and the appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the appellant's claim for compensation benefits 
under 38 U.S.C.A. § 1151, on an accrued basis, for  a 
psychiatric disorder claimed as the result of treatment by a 
Department of Veterans Affairs (VA) medical facility in June 
1997 was denied.  The appellant subsequently perfected an 
appeal of this decision.   


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  There is very probative evidence of record indicating 
that the veteran's assertion that he was sexually assaulted 
by a male nurse while recovering from surgery at a VA 
facility in June 1997 is unfounded.

3.  There is no competent evidence of record indicating that 
the veteran's psychiatric symptomatology manifested 
subsequent to his May 1997 surgery at a VA facility is a 
result of negligence, carelessness, lack of proper skill, 
error in judgment, or similar instance of fault by VA during 
surgical treatment or recovery.


CONCLUSION OF LAW

Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151, on an accrued basis, for a psychiatric disorder 
claimed as the result of treatment by the Department of 
Veterans Affairs (VA) is not warranted.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the appellant's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that claimants submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the appellant in the development of her claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records relevant to the claim 
have either been obtained by the RO or submitted by the 
appellant herself.  Additionally, she has been provided 
notice of the evidence necessary to substantiate her claim 
through the Statement of the Case.  Accordingly, a remand 
back to the RO for compliance with the new duty to assist 
requirements is not necessary, and the appellant is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

As noted above, the veteran died in October 1999; however, 
prior to his death, in January 1998, he filed a claim of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a psychiatric disorder, claimed as the result of 
VA treatment in June 1997.  This claim was denied by the RO 
in a July 1998 rating decision, and the veteran's perfected 
appeal of this denial was pending at the time of his death in 
October 1999.  Upon the death of a veteran, periodic monetary 
benefits to which he was entitled on the basis of evidence in 
the file at date of death, and due and unpaid for a period of 
not more than one year prior to death, may be paid to the 
living person first listed as follows:  (1) his spouse, (2) 
his children (in equal shares), (3) his dependent parents (in 
equal shares).  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 
3.1000(a) (2000).  In keeping with these provisions, in 
December 1999, the appellant, the veteran's wife, filed a 
claim for accrued benefits regarding the veteran's perfected 
38 U.S.C.A. § 1151 claim.

Turning to the underlying § 1151 claim, the Board notes that 
pursuant to Title 38, United States Code § 1151, when a 
claimant has additional disability not the result of his own 
willful misconduct, and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
under any law administered by the Secretary, and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or an event not reasonably foreseeable (or 
certain VA training or rehabilitation services), compensation 
shall be awarded in the same manner as if the additional 
disability was service-connected.  38 U.S.C.A. § 1151 (West 
1991 and Supp. 2000).

The requirement that the proximate cause of the additional 
disability or death was fault on VA's part or an event which 
was not reasonably foreseeable was added by amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 and applies to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. 
Reg. 31263 (1998).  Since both the veteran's claim pending at 
his death and the appellant's accrued benefits claim were 
filed in 1998, after the October 1, 1997, effective date for 
the amendments to 38 U.S.C.A. § 1151, this claim must be 
adjudicated under the current version of 38 U.S.C.A. § 1151, 
as opposed to the more lenient standard in effect prior to 
these amendments.  

In the present case, the appellant contends that the veteran 
developed additional disability in the form of a psychiatric 
impairment during post-surgical treatment at the Bay Pines VA 
Medical Center from May to June 1997.  Specifically, she 
asserts that the veteran's additional psychiatric disability 
was the result of a sexual assault on the veteran by a VA 
nurse or by medications provided to the veteran which made 
him believe he had been sexually assaulted.  

Examination of the record reveals that in February 1997, 
prior to his surgery, the veteran was evaluated by the VA for 
possible dementia due to multiple infarcts, which had 
progressed to the point that his wife was having difficulty 
taking care of him at home.  He was given psychiatric testing 
which revealed that he had subcortical dementia of overall 
mild to moderate severity with suspected cerebrovascular 
etiology, and consistent with multi-infarct dementia.  In May 
1997 he was admitted to a VA hospital for a suprapubic 
prostatectomy.  He was noted to have mild dementia at the 
time of his admission to the hospital.  

Progress notes from the VA facility where his surgery was 
performed note that within twenty-four hours of his surgery, 
he was disoriented and confused, and became sufficiently 
agitated that he was given Ativan and put in four point 
restraints to prevent him from hurting himself.  On May 31, 
1997, he was transferred to another floor because he could 
not get along with a patient on the floor he was originally 
assigned to.  On June 2, 1997, he was still noted to be 
confused mentally, and given Haldol, Ativan, and kept in 
restraints.  He was also noted to be anxious when his wife 
left the room.  On June 3, 1997, he was still nervous and 
confused, yelling loudly, and had to be kept restrained.  
More Ativan was given to him.  On June 4, he was 
intermittently confused and very agitated, rattling his 
restraints and yelling.  He was again given Ativan.  On June 
5, he remained confused and restless, and had to have 
constant supervision, but the restraints were removed.  He 
was reported to be sitting in a geri-chair at the nurses 
station and was okay at the time.  On the fifth day after 
surgery the veteran's confusion cleared up, and no notation 
of psychiatric problems is included in the notes for June 6, 
1997.

In a statement submitted by the appellant documenting the 
veteran's stay in the hospital she notes that the veteran was 
confused and had to be restrained after his surgery.  She 
also notes that on June 7, 1997, she entered the veteran's 
room and he proceeded to spit a mouthful of mucus out of his 
mouth and whisper the word "evidence" to her.  She 
collected the substance in a napkin and placed it in her 
purse.  The veteran proceeded to inform her that he had been 
sexually assaulted by one of the male nurses on the floor, 
who had wheeled him into a storage closet down the hall and 
forced him to engage in fellatio.  An investigation was 
conducted by the hospital police and the report of this 
investigation concludes that the assault did not take place 
and the veteran's claim is unfounded.  The investigator based 
this conclusion on the following facts: (1) that the 
"evidence" spit out by the veteran was analyzed, and was 
found to contain no seminal fluid; (2) that the accused nurse 
passed a polygraph test regarding the incident; (3) that the 
veteran's story changed on several occasions, including one 
version where the perpetrator's mother was allegedly present 
during the assault; (4) that the veteran subsequently made 
another sexual assault allegation that another patient had 
climbed into his bed and rubbed a towel in his rectal area 
causing irritation; (5) that the veteran had been present 
during war crimes trials dealing with Nazi atrocities during 
World War Two, and believed that the nurse who assaulted him 
was a Nazi; (6) and that the veteran suffered from confusion 
and dementia.  

After the allegation of assault, according to the appellant, 
the veteran slept with a cane in his bed, and was quite 
fearful of being assaulted again.  She also notes that his 
psychiatric symptoms began to manifest at this time.  

Psychiatric treatment records from January 1998 to April 1999 
are of record, and a January 1998 entry notes that the 
veteran developed hysterical aphonia after prostate surgery, 
and that after his medication was switched his sensorium 
cleared.  The vet denied nightmares and anxiety symptoms at 
that time and reported eating and sleeping well.  There was 
no evidence of depression or psychosis.  He was noted to be 
disoriented in his cognitive functioning, but his predominant 
problem was a mixed personality disorder with histrionic and 
passive dependent features.  In August 1998 it was noted that 
his dementia was progressing, and by April 1999 he was 
increasingly agitated with persistent disorientation, 
confusion, and confabulation.  

At a VA psychiatric examination in May 1998 the veteran 
reported symptoms of nightmares, periods of tearfulness, 
exaggerated startle response, fear of being alone, and 
nervousness to such an extent that his feet and hands 
trembled.  The examiner noted that the veteran had a history 
of anxiety and had been taking Valium for a number of years 
for anxiety and as a sleep aid.  The examiner noted that the 
record was inconsistent as to the onset of his anxiety, but 
that he did have stress and anxiety based on his belief that 
he was assaulted.  He was diagnosed with anxiety disorder and 
dementia.   

Given the appellant's two pronged allegation, that is, that 
the veteran was sexually assaulted while being treated at a 
VA facility in June 1997 resulting in psychiatric impairment, 
and that even if not assaulted the treatment resulted in a 
psychiatric impairment, the Board must first address the 
question of whether the assault actually occurred.  
Considering the evidence of record, the Board finds that the 
veteran was not sexually assaulted while in VA care.  The 
investigator's report was thorough and credible, and the 
Board finds that his conclusion that the allegation of sexual 
assault was unfounded is appropriate.  Accordingly, the 
remaining issue to consider is whether the treatment provided 
by the VA somehow triggered the veteran's belief that he was 
assaulted, resulting in his onset of additional disability in 
the form of psychiatric symptomatology.

Initially, the Board notes that it is not clear whether the 
veteran had any additional disability based on his VA 
treatment in June 1997.  The onset of his anxiety disorder, 
diagnosed in May 1998 has not been clearly established, and 
his dementia was documented prior to surgery and was not 
noted to have worsened until January 1998, several months 
after his discharge from treatment.  Nonetheless, even if his 
anxiety disorder constitutes additional disability, there is 
no competent evidence that this claimed additional disability 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or fault by the VA or by an 
event not reasonably foreseeable.  The mere fact that the 
veteran developed psychiatric symptomatology post-operatively 
is not indicative of fault on the part of the VA in its 1997 
treatment of the veteran.  Moreover, nothing in the surgical 
records suggests that the veteran's psychiatric problems were 
caused by carelessness or negligence, the surgeon's lack of 
proper skills, or an error in judgment.  In fact, there is no 
indication of negligence or carelessness on the part of VA in 
the record, and no competent evidence relating any diagnosed 
or noted psychiatric condition to VA treatment in June 1997.  

To the extent that the appellant is attempting to establish 
such a relationship through her statements, while her 
statements are competent to show the occurrence of observable 
symptoms, they are not competent to establish a relationship 
between a clinically ascertainable psychiatric disorder and 
treatment by the VA.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, absent evidence that negligence on the part of 
VA caused the veteran's alleged additional disability, 
claimed as a psychiatric impairment, the appellant's claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
on an accrued basis, for additional disability claimed as the 
result of treatment at a VA medical facility in May and June 
1997, is denied.



ORDER

Compensation under 38 U.S.C.A. § 1151, on an accrued basis, 
for a psychiatric disability claimed to have resulted from 
treatment at a VA medical facility in May and June 1997 is 
denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

